Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  	Claims 10-17 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on 4/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10402416 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
4.	The prior 112(b) rejection of claim 14 is withdrawn in view of applicant’s amendments.

Allowable Subject Matter
5.	Claims 10-17 are allowed.

6..  	The following is a statement of reasons for the indication of allowable subject matter. 


With respect to the independent claim 10, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 

transmitting the generated first screen information to a display terminal of the one user; 
receiving, from the display terminal, an input result about the input by the one user as to whether or not the new device is permitted to provide the operation history information to the extracted service provider, and the second identifier identifying the one user; 
registering, in the first database, the second identifier identifying a user who does not permit the new device to provide the operation history information to the extracted service provider by associating the first identifier of the extracted service provider with the first device information of the new device on the basis on the received input result; 2collecting one or more pieces of operation history information from one or more devices of the one user via a first network;…”, in combination with the other claimed limitations.   

Dependent claims 11-17 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167